Title: John Quincy Adams to Thomas Boylston Adams, 2 June 1797
From: Adams, John Quincy
To: Adams, Thomas Boylston


        
          My dear Brother.
          Amsterdam 2. June 1797.
        
        I arrived here last Evening and this morning received your cover, enclosing the Letter from the Secretary of the Treasury.— There are Letters here from America, as late as the 29th: of April. Mr: Murray had then sailed so that he may be looked for every day.
        I have not yet seen Mr: Damen, and of course have made no arrangements. I shall make none immediately for my own departure. I feel a little anxious on account of your Health.— Let me know by return of Post how you are.— Do not by any means undertake to go with me, untill you can do it with perfect safety. I can and will

protract my departure if it should be expedient.— Above all, be of good cheer. Keep up your Spirits, and take care not to expose yourself to a cold.
        I will thank you to send me half a dozen, blank Passports;—you will see Captain Mackay again tomorrow or the next day at the Hague.
        Your’s affectionately
        
          John Q. Adams.
        
      